Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 4/15/2020.  Claims 1-20 are currently pending and being examined in this reply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 14  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11354641. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same subject matter such as “A walk-through gate, comprising: a first semi-transparent side wall and a second semi-transparent side wall encapsulating a walk-through gate volume having an ingress portion and an egress portion; a plurality of antennas for wirelessly receiving and distinguishing from among different purchasable product identifiers for product specific wireless product purchase; and judging, for a given product purchase session, whether any items should have been included in the given product purchase session and whether any items should have been excluded in the given product purchase session, and providing a late charge or a late credit to a final bill for an ending of the given product purchase session responsive to a given judgement for the given product purchase session”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”)

In regards to claim 1, Sprogis discloses the following limitations:
 A walk-through gate, comprising: at least a first semi-transparent side wall and a second semi-transparent side wall encapsulating a walk-through gate volume having an ingress portion and an egress portion; and a plurality of antennas for wirelessly receiving product identifiers for wireless checkout. (see at least Sprogis Figures 3A, 4, 6, 7, and ¶¶ 0003, 0028, 0031-0032, 0043, 0046, 0052.  “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; “gate receiver 105 may include a multi-beam phased array antenna 302 comprising a plurality of antenna elements 304 and beam formers 306 (i.e., beam forming networks)”; “the beacons may simply transmit a unique identifier, enabling a wireless device (e.g. mobile phone) of the transit user to determine when the transit user has checked in and checked out of the transit system… an application to enable the wireless device to detect check-in and check-out beacons and send communications to a transit server to allow the transit server to determine how to charge an account of the transit user based on the transit users usage of the transit system”; “Communication between gate receiver 105 and mobile communication device 150 may include any communication technology employing electromagnetic wireless signals. For example, the two devices may communicate using near-field communication (NFC), BLE, radio-frequency identification (RFID), and the like. In some embodiments, gate receiver 105 may include an RFID reader and mobile communication device 150 may include an RFID tag. The RFID tag may be may be passive, active, or battery-assisted passive” (the transit ticket or service of transit can be considered a product)).
Further Claim 1 recites, “and a plurality of antennas for wirelessly receiving product identifiers …,” and “for wireless checkout ….” The phrases, “for wirelessly receiving” and “for wireless checkout” constitute intended use/functional language and are not given patentable weight as the phrase, “for wirelessly receiving,” describes an intended use of the identifier information, and “for wireless checkout” describes an intended result of receiving product identifiers (see MPEP 2103 I C, 2111.04).

In regards to claim 2, Sprogis discloses the following limitations:
 where at least one of the first and second semi-transparent side walls comprises a two layer wall having a first wall separated from a second wall by a predetermined wall-to-wall separation for signal attenuation outside of the walk-through gate volume. (see at least Sprogis Figure 1; Figure 4; Figure 6; Figure 7; ¶¶ 0028 and 0052 “the walls in the gate aisle could be covered by material that attenuates the RF signal. If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles. Mounting of the antennas may not be limited to the gate cabinet. In some cases it would be an advantage to have the antennas mounted on the moving barriers of the gate. The connection to these antennas could be through flexible cables or an RF link”) 

In regards to claim 6, Sprogis discloses the following limitations:
wherein an edge of at least one of the first and second semi-transparent side walls comprises an opaque material for mounting at least one of the plurality of antennas thereon and for signal attenuation beyond the walk- through gate volume. (see at least Sprogis Figures 6-7, and ¶¶ 0027-0028)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2011/0095892 A1 to Hong et al. (“Hong”)

In regards to claim 3, Sprogis discloses first and second walls (see above citations), however does not appear to specifically disclose the following limitations:
wherein each of the first and second walls comprise conductive particles.
The Examiner provides Hong to teach the following limitations:
wherein each of the first and second walls comprise conductive particles. (See at least Hong Figure 3; ¶¶ 0021, 0038, and 0048 “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space apart, and each being arranged on the reflective plate 130 in a matrix type in order to reduce a beam width”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Hong in order to “enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see at least ¶ 0024), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable



In regards to claim 4, Sprogis does not appear to specifically disclose the following limitations:
wherein the conductive particles are arranged as respective sheets in each of the first and second walls.
The Examiner provides Hong to teach the following limitations:
wherein the conductive particles are arranged as respective sheets in each of the first and second walls. (see at least Hong Figure 3; ¶¶ 0021, 0038, and 0048 “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space apart, and each being arranged on the reflective plate 130 in a matrix type in order to reduce a beam width”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Hong in order to “to enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see at least ¶ 0024), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable



In regards to claim 5, Sprogis does not appear to specifically disclose the following limitations:
 wherein an innermost one of the first and second walls is at least partially curved for signal attenuation outside of the walk-through gate volume.
The Examiner provides Hong to teach the following limitations:
wherein an innermost one of the first and second walls is at least partially curved for signal attenuation outside of the walk-through gate volume. (see at least Hong Figures 3, 4b, 6, and ¶¶ 0017-0018, 0046 “the reflective plate 130 is configured in the parabolic surface type having a plurality of curvatures 131, where a plain surface 135 between the curvatures 131 is arranged with a small antenna 150”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Hong in order to “to enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see at least ¶ 0024), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2015/0379216 A1 to Liguori et al. (“Liguori”)

In regards to claim 7, Sprogis does not appear to specifically disclose the following limitations:
wherein each of the plurality of antennas is partially encapsulated in a shield configured to attenuate antenna leakage in other than an intended direction.
The Examiner provides Liguori to teach the following limitations:
wherein each of the plurality of antennas is partially encapsulated in a shield configured to attenuate antenna leakage in other than an intended direction. (See at least Liguori Figure 1, and ¶ 0109 “by arranging antennae within the shielded area, indicated with 13. Such antennae are movable by means of automatic actuation means or systems; the antennae 13 are moved inside the area (e.g. along slide guides)”)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Liguori since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable


In regards to claim 8, Sprogis discloses semi-transparent walls however does not appear to specifically disclose the following limitations:
further comprising a movable semi- transparent slider at at least one of the ingress portion and egress portion. 
The Examiner provides Liguori to teach the following limitations:
further comprising a movable semi- transparent slider at at least one of the ingress portion and egress portion. (See at least Liguori ¶ 0109 “Such antennae are movable by means of automatic actuation means or systems; the antennae 13 are moved inside the area (e.g. along slide guides) in order to strengthen the above-described effect and to obtain further advantages”)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Liguori in order to obtaining further advantages such as “such as greater possibility of success in detecting Tags, effective coverage of the entire storage volume, drastic reduction of the reading times, further reduction of the number of antennae used” (see ¶¶ 0110-0113) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2015/0379216 A1 to Liguori et al. (“Liguori”) in view of United States Patent Application Publication No. 2011/0095892 A1 to Hong et al. (“Hong”)

In regards to claim 9, Sprogis in view of Liguori teaches a semi transparent wall with a moveable slider as above, however, does not appear to specifically disclose the following limitations:
wherein the movable semi-transparent slider comprises conductive particles configured to attenuate antenna leakage outside of the walk-through gate volume.
The Examiner provides Hong to teach the following limitations:
wherein the movable semi-transparent slider comprises conductive particles configured to attenuate antenna leakage outside of the walk-through gate volume. (See at least Hong Figure 3; ¶¶ 0021, 0038, and 0048 “The array antenna 150 may be configured in a plurality of small antennas, each distanced at a predetermined space apart, and each being arranged on the reflective plate 130 in a matrix type in order to reduce a beam width”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Hong in order to “enable a short distance recognition in recognizing an RFID tag, to minimize an erroneous recognizing operation, to lessen an interference from outside of a gate and to maximize a recognition rate inside the gate” (see at least ¶ 0024), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2020/0245138 A1 to Shenker et al. (“Shenker”).


In regards to claims 10 and 11, Sprogis discloses the following limitations:
wherein the walk-through gate is disposed at a Transit station and performs an application selected from the group consisting of a checkout application, an entrance application, and an exit application. (see at least Sprogis Figures 4, 6, and ¶¶ 0024, 0003, 0028, 0031-0032, 0043, 0046, 0052).
Sprogis does not appear to specifically disclose the following limitations
wherein the walk-through gate is disposed at a stadium/theater. 
The Examiner provides Shenker to teach the following limitations:
wherein the walk-through gate is disposed at a stadium/theater. (Shenker teaches processing transactions between a user and a transit or event gate (stadium/theater) by receiving wireless signals.  see at least Shenker ¶¶ 0020)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Shenker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of Official Notice.

In regards to claim 12,  Sprogis does not appear to specifically disclose the following limitations:
wherein the walk-through gate is disposed at a department storage and comprised in a theft detection system.
However, the Examiner takes Official Notice that it is old and well known in the art to use walk through gates at entrances and exits to perform theft detection, therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2018/0286185 A1 to Humphrys (“Humphrys”)


In regards to claim 13, Brogis discloses the following limitations:
 A method for walk-through gate checkout, comprising: encapsulating, by at least a first and a second semi-transparent side wall, a walk- through gate volume having an ingress portion and an egress portion; wirelessly reading, by a plurality of antennas, product identifiers of products and signal attributes of the product identifier signals; and (see at least Sprogis Figures 3A, 4, 6, 7, and ¶¶ 0003, 0028, 0031-0032, 0043, 0046, 0052.  “If the gate cabinet is partly made of RF transparent material such as glass, the glass could be coated by a thin metal film to block any RF signal from neighboring aisles”; “gate receiver 105 may include a multi-beam phased array antenna 302 comprising a plurality of antenna elements 304 and beam formers 306 (i.e., beam forming networks)”; “the beacons may simply transmit a unique identifier, enabling a wireless device (e.g. mobile phone) of the transit user to determine when the transit user has checked in and checked out of the transit system… an application to enable the wireless device to detect check-in and check-out beacons and send communications to a transit server to allow the transit server to determine how to charge an account of the transit user based on the transit users usage of the transit system”; “Communication between gate receiver 105 and mobile communication device 150 may include any communication technology employing electromagnetic wireless signals. For example, the two devices may communicate using near-field communication (NFC), BLE, radio-frequency identification (RFID), and the like. In some embodiments, gate receiver 105 may include an RFID reader and mobile communication device 150 may include an RFID tag. The RFID tag may be may be passive, active, or battery-assisted passive” (the transit ticket or service of transit can be considered a product)).
Sprogis does not appear to specifically disclose the following limitations:
judging, for a given checkout session responsive to the signal attributes, whether any of the products should be included in the given checkout session and whether any of the products should be excluded from the given checkout session.
The Examiner provides Humphrys to teach the following limitations:
judging, for a given checkout session responsive to the signal attributes, whether any of the products should be included in the given checkout session and whether any of the products should be excluded from the given checkout session. (See at least Humphrys Figure 2, and ¶¶ 0036, 0039, 0069, “an example automated checkout process 10 is shown. Automated checkout process 10 may, in response to activation of a piezoelectric RFID tag coupled to a merchandise item, transmit (202) a signal from the piezoelectric RFID tag, the signal including merchandise item information… in response to determining that the merchandise item should be added to the electronic shopping cart, add (208) the merchandise item to the electronic shopping cart based on the merchandise item information”; “The signal may be received by a passive RFID reader in or nearby the cart and the item may be added to an electric shopping cart for purchase”)
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Humphrys in order to facilitate a more automated checkout system, in order to increase efficiency and reduce costs (see at least ¶ 0029) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2018/0286185 A1 to Humphrys (“Humphrys”), in view of United States Patent Application Publication No. 2008/0283590 A1 to Oder et al. (“Oder”)


In regards to claims 14 and 15, Sprogis does not appear to specifically disclose the following limitations:
further comprising providing one of a late charge or a late credit to a bill for the given checkout session responsive to a given judgement for the given checkout session.
The Examiner provides Oder to teach the following limitations:
further comprising providing one of a late charge or a late credit to a bill for the given checkout session responsive to a given judgement for the given checkout session. wherein the given judgment is based on at least a reading of a product identifier after a duration of the given checkout session and the signal attributes of the reading. (See at least Oder ¶ 0116 “incremental authorizations or settlements are shown. Payment data is often used to perform incremental authorizations or settlements. For example, in the restaurant environment, the payment card is first authorized for the amount of the bill. However, frequently the merchant adds incremental charges, such as tips and tabs to the bill after the cardholder has left” (i.e. charges are later added to the initial bill of a purchase session))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Oder in order to provide more versatile transactions and ensure the merchants do not lose money, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2018/0286185 A1 to Humphrys (“Humphrys”), in view of United States Patent Application Publication No. 2013/0304595 A1 to Goncalves (“Goncalves”)

In regards to claims 16-18, Sprogis does not appear to specifically disclose the following limitations:
 wherein the given judgement is based on at least a reading of a product identifier before a start of the given checkout session and the signal attributes of the reading. wherein the reading of the product identifier and its signal attributes are used as a prior knowledge about the product. wherein the prior knowledge comprises a likelihood value  
The Examiner provides Gocalves to teach the following limitations:
wherein the given judgement is based on at least a reading of a product identifier before a start of the given checkout session and the signal attributes of the reading. wherein the reading of the product identifier and its signal attributes are used as a prior knowledge about the product. wherein the prior knowledge comprises a likelihood value  (Goncalves teaches a checkout system and method by which machine learning is used to train a checkout system for item recognition, scanning items in a learning mode to build a database (prior knowledge) of item properties, prior to operating in a live mode where checking out can occur, further a confidence score (likelihood value) is calculated in order to select the proper item identified.  see at least figures 5-6, and ¶¶ 0040, 0043-0046)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Goncalves since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2018/0286185 A1 to Humphrys (“Humphrys”), in view of United States Patent Application Publication No. 2011/0095892 A1 to Hong et al. (“Hong”)

In regards to claim 19, Brogis does not appear to specifically disclose the following limitations:
 further comprising performing a first reading of a first product identifier for a first product and a second reading of a second product identifier for a second product prior to a start of the given checkout session, and calculating a proximity metric between the first and second products based on the first and the second readings and the signal attributes of the first and the second readings.
The Examiner provides Hong to teach the following limitations:
further comprising performing a first reading of a first product identifier for a first product and a second reading of a second product identifier for a second product prior to a start of the given checkout session, and calculating a proximity metric between the first and second products based on the first and the second readings and the signal attributes of the first and the second readings.  (Hong teaches calculating a proximity of a product to the gate and performing a reading of the RFID tags associated to determine an in/out status.  see at least Figures 1 and 3, and ¶¶ 0020, and 0042-0043 “analyzes the tag data transmitted from the RFID reader unit 170 to determine in/out status of RFID tag 1. The RFID reader unit 170 remains under a sleep mode in ordinary times, but is operated in response to control of the controller 190 only when an object or a man attached with the tag 1 approaches the gate”; “the RFID-based reader according to the present invention recognizes the tag 1 that passes the gate”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Hong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, the Applicant is reminded that the expression describing the calculating the proximity metric, specifically, “calculating a proximity metric between the first and second products based on the first and the second readings and the signal attributes of the first and the second readings” represent non-functional descriptive material since the recited characteristics of these limitations are not processed to carry out any positively recited steps or functions. As stated in MPEP 2111.05, where the claim is directed to "conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” In the instant case, calculating a proximity metric is meant to convey a meaning to a human since the computer system as a whole does not utilize this information for further processing. Similarly, performing a reading of a first and second product identifer is for a human user, and the computer system merely supports the information or data. Therefore, no patentable weight will be given to these limitations.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2018/0374180 A1 to Sprogis et al. (“Sprogis”) in view of United States Patent Application Publication No. 2018/0286185 A1 to Humphrys (“Humphrys”), in view of United States Patent Application Publication No. 2008/0283590 A1 to Oder et al. (“Oder”) in view of United States Patent Application Publication No. 2011/0095892 A1 to Hong et al. (“Hong”)

In regards to claim 20, Brogis does not appear to specifically disclose the following limitations:
 further comprising performing a first reading of a first product identifier for a first product and a second reading of a second product identifier for a second product prior to a start of the given checkout session, and calculating a proximity metric between the first and second products based on the first and the second readings and the signal attributes of the first and the second readings.
The Examiner provides Hong to teach the following limitations:
further comprising performing a first reading of a first product identifier for a first product and a second reading of a second product identifier for a second product prior to a start of the given checkout session, and calculating a proximity metric between the first and second products based on the first and the second readings and the signal attributes of the first and the second readings.  (Hong teaches calculating a proximity of a product to the gate and performing a reading of the RFID tags associated to determine an in/out status.  see at least Figures 1 and 3, and ¶¶ 0020, and 0042-0043 “analyzes the tag data transmitted from the RFID reader unit 170 to determine in/out status of RFID tag 1. The RFID reader unit 170 remains under a sleep mode in ordinary times, but is operated in response to control of the controller 190 only when an object or a man attached with the tag 1 approaches the gate”; “the RFID-based reader according to the present invention recognizes the tag 1 that passes the gate”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method of Sprogis the teachings of Hong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Furthermore, the Applicant is reminded that the expression describing the calculating the proximity metric, specifically, “calculating a proximity metric between the first and second products based on the first and the second readings and the signal attributes of the first and the second readings” represent non-functional descriptive material since the recited characteristics of these limitations are not processed to carry out any positively recited steps or functions. As stated in MPEP 2111.05, where the claim is directed to "conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists.” In the instant case, calculating a proximity metric is meant to convey a meaning to a human since the computer system as a whole does not utilize this information for further processing. Similarly, performing a reading of a first and second product identifer is for a human user, and the computer system merely supports the information or data. Therefore, no patentable weight will be given to these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627